Citation Nr: 0332521	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-10 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure.  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On April 17, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please obtain the veteran's medical 
records from the VA Medical Center in 
Loma Linda, California, for any treatment 
for diabetes, a postoperative laparatomy, 
residuals of a liver abscess, 
diverticulosis, residuals of abdominal 
adhesions, sigmoid colectomy and 
appendectomy and any cardiovascular 
disorder during the period from November 
1998 to the present.  Please obtain the 
following types of records: notes, 
discharge summaries, consults, 
procedures, problem lists and confirmed 
diagnoses.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a general or 
endocrine examination to determine the 
etiology of any diabetes mellitus found 
to be present and a cardiology 
examination to determine the nature and 
etiology any cardiac disorder found to be 
present.  Prior to examination, the 
examiner(s) should review the claims 
files, including the veteran's service 
medical records, VA examination reports 
dated in 1947, 1950 and 1952 and post 
service medical records dated from 1997 
to the present.  All indicated tests 
studies should be conducted and all 
clinical findings reported in detail.  I. 
The Cardiologic examiner is requested to 
address the following matters: (a) Does 
the veteran currently have a diagnosed 
heart disability (or disabilities) (b) If 
he has such a disability (or 
disabilities) the examiner is requested 
to provide an opinion, based upon the 
examination results and the history in 
the claims file, regarding the etiology 
of any diagnosed heart disability found 
to be preset, to include whether it is at 
least as likely as not (i.e., at least a 
50-50 probability) that any currently 
diagnosed heart disorder was caused by 
military service or a service-connected 
disability (including a postoperative 
laparatomy, residuals of gunshot wound of 
the bladder, residuals of a penetrating 
left thigh gunshot wound, residuals of a 
liver abscess, diverticulosis, residuals 
of abdominal adhesions, sigmoid colectomy 
and appendectomy and post-traumatic 
stress disorder) or whether such an 
etiology or relationship is less than 
likely (less than a 50-50 probability).  
II.  The General Medical or Endocrine 
examiner is requested to address the 
following matters: (a) Does the veteran 
currently have a diagnosed diabetic 
disability (or disabilities) (b) If he 
has such a disability (or disabilities) 
the examiner is requested to provide an 
opinion, based upon the examination 
results and the history in the claims 
file, regarding the etiology of any 
diagnosed diabetes disability found to be 
preset, to include whether it is at least 
as likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
diabetes disorder was caused by military 
service or a service-connected disability 
(including a postoperative laparatomy, 
residuals of gunshot wound of the 
bladder, residuals of a penetrating left 
thigh gunshot wound, residuals of a liver 
abscess, diverticulosis, residuals of 
abdominal adhesions, sigmoid colectomy 
and appendectomy and post-traumatic 
stress disorder) or whether such an 
etiology or relationship is less than 
likely (less than a 50-50 probability).  
A rationale should be provided for all 
opinions expressed.  The examiners are 
requested to review the veteran's medical 
records, including the service medical 
records and the examination report should 
indicate whether such a review was 
performed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



